internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc intl br1 plr-120241-98 date date legend corp y corp z dear this replies to a letter dated date in which corp y and corp z sometimes collectively referred to as the taxpayers request a supplemental ruling with respect to a ruling letter issued to taxpayers on date prior ruling letter in the prior ruling letter we granted corp y and corp z each an extension of time under sec_301_9100-3 to date the date each filed form_5712 election to be treated as a possessions_corporation under sec_936 effective for the tax_year beginning date with the philadelphia service_center the prior ruling letter states in paragraph on page that the tax department filed taxpayers’ tax returns with the philadelphia service_center and a form_5712 electing possession_corporation status for was attached to the respective tax returns form sec_5712 were not filed separately from taxpayers’ tax returns and therefore you are concerned that the ruling provided in the prior ruling letter did not grant the extension of time requested this supplemental ruling clarifies the extension of time ruling provided in the prior ruling letter by replacing the second sentence in paragraph on page of the prior ruling letter with the following sentence accordingly corp y and corp z each are granted an extension of time under sec_301_9100-3 until days from the date of this supplemental ruling letter to separately file form_5712 for the tax_year with the plr-120241-98 philadelphia service_center no ruling is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this supplemental ruling letter together with a copy of the prior ruling letter should be attached to each form_5712 filed with the philadelphia service_center this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely associate chief_counsel international by _______________________ allen goldstein reviewer
